FILED

UNITED STATES DISTRICT COURT MAR -9 2020

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia

BERNARD BATTLE, )
Petitioner,
V. Civil Action No. 1:19-cv-03441 (UNA)
UNITED STATES OF AMERICA,
Respondent.
MEMORANDUM OPINION

 

On November 8, 2019, the United States District Court for the Central District of California
transferred this habeas matter to this court. Prior to transfer, the transferring court notified
petitioner that he had failed to submit the applicable $5 filing fee. Petitioner subsequently
corresponded with the Clerk of the transferring court, ECF No. 5, indicating that he intended to
proceed in forma pauperis (“IFP”), but that he was unable to obtain a formal certified trust account
statement from the relevant prison official. Once transferred, on November 27, 2019, this Court
ordered petitioner to, within thirty days, either submit the $5 statutory filing fee, or in the
alternative, submit a sworn IFP application pursuant to U.S.C. § 1915(a)(1).

On January 16, 2020, petitioner filed a motion for leave to file out of time, requesting to
submit his accompanying IFP application beyond the deadline due to mail delivery issues. The
court will grant the motion to file out of time and the request to proceed IFP, and now turn to initial
review of the habeas petition.

Petitioner is a prisoner currently designated to the federal penitentiary in Adelanto,
California. In 1994, he was convicted in the District of Columbia Superior Court. He now seeks

habeas relief pursuant to 28 U.S.C. § 2254. He alleges that his trial counsel was ineffective and
failed to properly advise him during the plea-bargaining phase of his trial. He also alleges that the
trial court violated his right to due process in the course of negotiating and entering his guilty plea.
He seeks to vacate his conviction and sentence.

Unlike prisoners convicted in state courts or in a United States district court, “District of
Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown that] the
local remedy is inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay,
794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see Byrd v.
Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (“In order to collaterally attack his sentence in
an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner does not.”).
Petitioner’s recourse lies, if at all, in the Superior Court under D.C. Code § 23-110. See Blair-Bey
v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd, 119 F.3d at 36-7 (“Since passage of the
Court Reform Act [in 1970][] .. . a District of Columbia prisoner seeking to collaterally attack his
sentence must do so by motion in the sentencing court — the Superior Court — pursuant to D.C.
Code § 23-110.”), Section 23-110 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section shall not

be entertained by ... any Federal... court if it appears ... that the Superior

Court has denied him relief, unless it also appears that the remedy by

motion is inadequate or ineffective to test the legality of his detention.
D.C. Code § 23-110(g). The local statute “divests federal courts of jurisdiction to hear habeas
petitions by prisoners who could have raised viable claims pursuant to § 23-1 10(a).” Williams v.
Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009), including a claim of ineffective assistance of trial
counsel. See Adams v. Middlebrooks, 810 F. Supp. 2d 119, 123-25 (D.D.C. 2011).

Petitioner indicates that he filed a motion pursuant to D.C. Code § 23-110(g), which was

denied by the Superior Court. He also contends that he subsequently filed an appeal to the District
of Columbia Court of Appeals, which was equally unsuccessful. Petitioner acknowledges the
limits to this court’s jurisdiction over his habeas claims and attempts to prove that his local
remedies were ineffective. However, in doing so, he broadly disagrees with the merits of the
decisions rendered, which is inappropriate.

As a general rule, applicable here, this court lacks jurisdiction to review the decisions of
the Superior Court. See Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.
denied 513 U.S. 1150 (1995) (following District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923). Further, a
prisoner's lack of success in his previous attempts to collaterally attack his conviction and sentence
by means of a motion under D.C. Code § 23-110(g) does not render this remedy inadequate or
ineffective. See Wilson v. Office of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).
Finally, petitioner argues that the Superior Court should have afforded him an evidentiary hearing,
however, based on his own exhibits, it is clear that he already raised this issue before the D.C.
Court of Appeals, which provided him “a full and fair opportunity.” Garris v. Lindsay, 794 F.2d
722, 727 (D.C. Cir. 1986),

Petitioner has not properly pled that his local remedy is inadequate to address his grounds
for relief. Thus, this habeas action will be dismissed without prejudice for want of jurisdiction.
A separate order accompanies this memorandum opinion.

United States District Judge

~ she
